che te manararaianinans BOR Gotha SORES “espeesnesnasnaanaiinan” <episnaaganananantsc SAREE WY SSNS

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 1of11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO. 21-CR-35 (EGS)
v. : GRAND JURY ORIGINAL
JEFFREY SABOL, : VIOLATIONS:
PETER FRANCIS STAGER, > «=18 U.S.C. § 1512(c)(2), 2
MICHAEL JOHN LOPATIC SR., : (Obstruction of an Official Proceeding)
CLAYTON RAY MULLINS, > 18 U.S.C. §§ 111(a)(1) and (b), 2
JACK WADE WHITTON, :  (Assaulting, Resisting, or Impeding
LOGAN JAMES BARNHART, and : Certain Officers Using a Dangerous
RONALD COLTON MCABEE : Weapon)
> ©=6«- 18 U.S.C. § 111(a)(1)
Defendants. :  (Assaulting, Resisting, or Impeding

Certain Officers)

18 U.S.C. § 2111

(Robbery in a Federal Enclave)

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. § 661

(Theft in a Federal Enclave)

18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)

18 U.S.C. § 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

18 U.S.C, § 1752(a)(4) and (b)(1)(A)
(Engaging in Physical Violence in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

 
 

ee ee

Shee ae

Ss, 2% 7S

 

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 2 of 11

(Engaging in Physical Violence in a
Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(F)
(Violent Entry and Disorderly Conduct in
a Capitol Building or Grounds)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere, JEFFREY
SABOL, PETER FRANCIS STAGER, and MICHAEL JOHN LOPATIC SR. attempted to,
and did, corruptly obstruct, influence, and impede an official proceeding, that is, a proceeding
before Congress, by entering and remaining in the United States Capito! without authority and

committing an act of civil disorder.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT TWO

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,
PETER FRANCIS STAGER, JACK WADE WHITTON, and LOGAN JAMES
BARNHART using a deadly or dangerous weapon, that is, a baton, flag pole, and crutch, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, that is, B.M., an
officer from the Metropolitan Police Department, while such officer or employee was engaged in
or on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon and
Aiding and Abetting, in violation of Title 18, United States Code, Sections 111(a)(1) and
(b), and 2)

 
 

ee

Ne

ee eee

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 3 of 11

COUNT THREE

On or about January 6, 2021, within the District of Columbia, CLAYTON RAY
MULLINS and RONALD COLTON MCABEE did forcibly assault, resist, oppose, impede,
intimidate, interfere and inflict bodily injury on, an officer and employee of the United States, and
of any branch of the United States Government (including any member of the uniformed services),
and any person assisting such an officer and employee, while such officer or employee was
engaged in or on account of the performance of official duties, that is, A.W., an officer from the
Metropolitan Police Department.

(Assaulting, Resisting, or Impeding Certain Officers Inflicting Bodily Injury and

Aiding and Abetting, in violation of Title 18, United States Code, Sections 111(a)(1) and
(b), and 2)

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, CLAYTON RAY
MULLINS did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer
and employee of the United States, and of any branch of the United States Government (including
any member of the uniformed services), and any person assisting such an officer and employee,
that is, B.M., an officer from the Metropolitan Police Department, while such person was engaged
in and on account of the performance of official duties, and where the acts in violation of this
section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL and
JACK WADE WHITTON did forcibly assault, resist, oppose, impede, intimidate, and interfere

with, an officer and employee of the United States, and of any branch of the United States

3

 
at ens SS tite — wee es 300 EOE gS REELS, Sie Bele LISS tS a BETS Eager 8 890

ee

Pe 8 SRR SERB SSE SSE! SSEEEELE GS OREIELLE SEI

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 4 of 11

Government (including any member of the uniformed services), and any person assisting such an
officer and employee, that is, A.W., an officer from the Metropolitan Police Department, while
such person was engaged in and on account of the performance of official duties, and where the
acts in violation of this section involve physical contact with the victim and the intent to commit

another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT SIX
On or about January 6, 2021, within the special maritime and territorial jurisdiction of the
United States, JEFFREY SABOL did by force and violence, and by intimidation, take and attempt
to take from the person or presence of another, that is, A.W., an officer from the Metropolitan
Police Department, a thing of value, that is, a police baton

(Robbery in a Federal Enclave, in violation of Title 18, United States Code, Section
2111)

COUNT SEVEN

On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN
LOPATIC SR. and RONALD COLTON MCABEE did forcibly assault, resist, oppose, impede,
intimidate, and interfere with, an officer and employee of the United States, and of any branch of
the United States Government (including any member of the uniformed services), and any person
assisting such an officer and employee, that is, C.M., an officer from the Metropolitan Police
Department, while such person was engaged in and on account of the performance of official
duties, and where the acts in violation of this section involve physical contact with the victim and
the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

nani Aa
ae

ee NN

ce SRE 72 S980 EERE SERED! SREB S12

los nee sean BIS BS RE ee 1 NE LE SOE OE 8911 SEES ORB?

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 5of11

COUNT EIGHT

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL, JACK
WADE WHITTON, CLAYTON RAY MULLINS, and RONALD COLTON MCABEE
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, Officer A.W., an officer from the Metropolitan Police Department,
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT NINE

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,
PETER FRANCIS STAGER, MICHAEL JOHN LOPATIC SR., JACK WADE WHITTON,
CLAYTON RAY MULLINS, and LOGAN JAMES BARNHART committed and attempted to
commit an act to obstruct, impede, and interfere with a law enforcement officer, that is, Officer
B.M., an officer from the Metropolitan Police Department, lawfully engaged in the lawful
performance of his/her official duties incident to and during the commission of a civil disorder,
and the civil disorder obstructed, delayed, and adversely affected the conduct and performance of
a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TEN

On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR. and RONALD COLTON MCABEE committed and attempted to commit an act

to obstruct, impede, and interfere with a law enforcement officer, that is, Officer C.M., an officer

Dll NO
 

ee eee

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 6 of 11

from the Metropolitan Police Department, lawfully engaged in the lawful performance of his/her
official duties incident to and during the commission of a civil disorder, and the civil disorder
obstructed, delayed, and adversely affected the conduct and performance of a federally protected
function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT ELEVEN

On or about January 6, 2021, within the special maritime and territorial jurisdiction of the
United States, MICHAEL JOHN LOPATIC SR., did take and carry away, with the intent to
steal or purloin, the personal property of another, that is, a body-worn camera, from the person of
another, that is Officer B.M., an officer from the Metropolitan Police Department.

(Theft in a Federal Enclave, in violation of Title 18, United States Code, Section 661)
COUNT TWELVE

On or about January 6, 2021, within the District of Columbia, JACK WADE WHITTON
did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), and any person assisting such an officer and employee, that is, D.P.,
an officer from the Metropolitan Police Department, and other officers from the Metropolitan
Police Department and United States Capitol Police, while such person was engaged in and on
account of the performance of official duties, and where the acts in violation of this section involve
physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))
 

a

es

BP Het

 

 

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 7 of 11

COUNT THIRTEEN

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, that is, M.T., an
officer from the Metropolitan Police Department, and other officers of the Metropolitan Police
Department and United States Capitol Police,- while such person was engaged in and on account
of the performance of official duties, and where the acts in violation of this section involve physical
contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FOURTEEN
On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, while such person
was engaged in and on account of the performance of official duties, and where the acts in violation
of this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FIFTEEN
On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL
committed and attempted to commit an act to obstruct, impede, and interfere with a law

enforcement officer lawfully engaged in the lawful performance of his/her official duties incident

 
 

ee ae

eee

 

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 8 of 11

to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT SIXTEEN

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,
PETER FRANCIS STAGER, JACK WADE WHITTON, and RONALD COLTON
MCABEE did unlawfully and knowingly enter and remain in a restricted building and grounds,
that is, any posted, cordoned-off, and otherwise restricted area within the United States Capitol
and its grounds, where the Vice President and Vice President-elect were temporarily visiting,
without lawful authority to do so, and, during and in relation to the offense, did use and carry a
deadly and dangerous weapon, that is, a baton, flag pole, crutch, and reinforced gloves.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(b)(I)(A))
COUNT SEVENTEEN

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,
PETER FRANCIS STAGER, JACK WADE WHITTON, and RONALD COLTON
MCABEE did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact

impede and disrupt the orderly conduct of Government business and official functions and, during
 

OE eA

po Nor RR Se —RSRU AO a "OSB AAR TE xa em HE So ERE tN

 

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 9 of 11

and in relation to the offense, did use and carry a deadly and dangerous weapon, that is, a baton,
flagpole, crutch, and reinforced gloves.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section

1752(a)(2) and (b)(1)(A))

COUNT EIGHTEEN

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,
PETER FRANCIS STAGER, JACK WADE WHITTON, and RONALD COLTON
MCABEE did knowingly, engage in any act of physical violence against any person and property
in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting and, during and in relation to the offense, did use and carry a deadly

and dangerous weapon, that is, a baton, flag pole, crutch, and reinforced gloves.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)(1)(A))
COUNT NINETEEN
On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN
LOPATIC SR., CLAYTON RAY MULLINS, and LOGAN JAMES BARNHART did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))
 

RE oes Net

a ee

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 10 of 11

COUNT TWENTY

On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN
LOPATIC SR., CLAYTON RAY MULLINS, and LOGAN JAMES BARNHART did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT TWENTY-ONE
On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN
LOPATIC SR., CLAYTON RAY MULLINS, and LOGAN JAMES BARNHART did
knowingly, engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT TWENTY TWO

On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,
PETER FRANCIS STAGER, MICHAEL JOHN LOPATIC SR., JACK WADE WHITTON,

CLAYTON RAY MULLINS, LOGAN JAMES BARNHART, and RONALD COLTON

10
 

ee ou RR AR RRR A a ot

 

Case 1:21-cr-00035-EGS Document 92 Filed 08/04/21 Page 11 of 11

MCABEE willfully and knowingly engaged in an act of physical violence within the United States

Capitol Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Attorney of the United States in

and for the District of Columbia.

11
